DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/14/2021 amending Claims 1 and 2. Claims 1 – 3 and 6 – 14 are pending.  Claim 10 is allowed and Claims 13 and 14 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 11/30/2020.
Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 12/20/2021.
The application has been amended as follows: 
Claim 13 is amended to - -
13. (Currently amended) A turbo cluster gas turbine system activation method comprising: 
supplying compressed air exhausted from a reciprocating engine to a turbine of a first turbocharger of at least one of a plurality of supercharging systems to allow the first turbocharger to start rotating;
supplying compressed air exhausted from a compressor of the first turbocharger having started rotating to [[a]] at least one combustor; 
igniting a fuel using the compressed air supplied to the at least one combustor; and 
supplying a combustion gas exhausted from the at least one combustor to an output turbine to allow the output turbine to start rotating;
wherein the turbo cluster gas turbine system comprises: 
the at least one combustor configured to combust the fuel to generate the combustion gas; 
the output turbine configured to be driven with the combustion gas from the at least one combustor; and 
the plurality of supercharging systems configured to supply compressed air to be supplied to the at least one combustor, wherein 
each of the supercharging systems includes: 
the first turbocharger having a rotation shaft formed separately from a rotation shaft of the output turbine and configured to be driven with the combustion gas from the at least one combustor; 
a first air line for supplying compressed air compressed by the compressor of the first turbocharger to the at least one combustor; and 
a first combustion gas line for supplying the combustion gas from the at least one combustor to the turbine of the first turbocharger, 
and wherein the at least one of the plurality of supercharging systems includes:
the reciprocating engine; 
the activation line connecting an outlet of the reciprocating engine and the first combustion gas line; 
a valve provided, in the first combustion gas line, upstream of a connection position between the first combustion gas line and the activation line; and 
a valve provided in the activation line. - -

Allowable Subject Matter
Claims 1 – 3 and 6 – 14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741